Citation Nr: 1722567	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  13-11 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at Sebastian River Medical Center on July 1, 2007.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to August 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 administrative decision issued by the Department of Veterans Affairs (VA) Medical Center in West Palm Beach, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's VA Form 9, dated April 2013, the Veteran requested a local hearing at the RO or VA Medical Center (VAMC).  See the April 2013 VA Form 9.  A review of the record shows that the Veteran has not been afforded a DRO hearing.  As the RO schedules DRO hearings, a remand of this case is warranted to schedule the desired hearing in accordance with the Veteran's request.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a DRO hearing at the local RO.  The Veteran and his representative should be notified of the date, time, and location of this hearing.  A copy of that notification letter should also be placed in the claims file.  Any attempts to accommodate the Veteran's hearing request should be documented in the record.  

2.  Then, after conducting any additional development deemed necessary, the VAMC should readjudicate the claim, to include consideration of all evidence received since the statement of the case (SOC), and all applicable statutory and regulatory provisions.  If the Veteran is found to be ineligible for reimbursement, the VAMC should clearly explain its decision with citation to the applicable statute and regulations.  If the claim remains denied, the VAMC should issue an appropriate supplemental SOC, and afford the Veteran the opportunity to respond.  Then, it should return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





